Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2020 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Walker on 25 Jan 2021.

The application has been amended as follows:
 
Claims
Claims 2-4, 16, 28 are cancelled. Claims 1, 14, 24, 25, 27, 29-32 are amended. The claims are amended as follows:

1. (Currently amended) A plasma generator comprising:

(b) an ionising source, in the form of an RF coil, adjacent and thereby defining a first region thereof, and to expose that first region to an electromagnetic field to generate active plasma species, the first region beginning adjacent the first end of the plasma tube; and
(c) an exposed pyrolytic boron nitride liner lining the inner walls of the plasma tube within a second region thereof, the second region being between the first region and the second end of the plasma tube
wherein the pyrolytic boron nitride liner is spaced from a lowermost extent of the ionising source closest to
2.(Cancelled)
3.(Cancelled)
4.(Cancelled)
14.(Currently Amended) An apparatus for depositing a group III metal nitride film on a substrate, the apparatus comprising:
(a) a plasma generator to generate a nitrogen plasma from a nitrogen source the plasma generator comprising:
(i) a plasma tube having a gas inlet formed in a first end of the plasma tube and a plasma outlet formed in a second end of the plasma tube;
(ii) an ionising source adjacent the plasma tube and thereby defining a first region thereof, first region to an electromagnetic field to generate active plasma species, the first region beginning adjacent the first end of the plasma tube;
wherein the pyrolytic boron nitride liner is spaced from a lowermost extent of the ionising source closest to
(b) a growth chamber in which to react a reagent comprising a group III metal with active nitrogen species derived from the nitrogen plasma so as to deposit a group III metal nitride on the substrate; and
(c) a plasma inlet on the growth chamber to facilitate passage of nitrogen plasma from the plasma generator into the growth chamber.
16.(Cancelled)
24.(Currently Amended) A method of generating a plasma including the steps of:
(a) providing a plasma generator comprising a plasma tube having a gas inlet formed in a first end of the plasma tube and a plasma outlet formed in a second end of the plasma tube, an ionizing source, in the form of an RF coil, adjacent the plasma tube and thereby defining a first region thereof, and to expose that first region to an electromagnetic field to generate active plasma species, the first region beginning adjacent the first end of the plasma tube, and an exposed pyrolytic boron nitride liner lining the inner walls of the plasma tube within a second region thereof, the second region being between the first region and the second end of the plasma tube, wherein the pyrolytic boron nitride liner is spaced from a lowermost extent of the ionising source closest to the plasma outlet, by a distance of 10 - 75 mm;
(b) supplying a feed gas through the gas inlet; and

27.(Currently Amended) A plasma generator comprising:
(a) a cylindrical plasma tube having a gas inlet formed in a first end of the cylindrical plasma tube and a plasma outlet formed in a second end of the cylindrical plasma tube;
(b) an ionising source, in the form of an RF coil, adjacent and thereby defining a first cylindrical region thereof, and to expose that first cylindrical region to an electromagnetic field to generate active plasma species, the first cylindrical region beginning adjacent the first end of the cylindrical plasma tube; and
(c) an exposed pyrolytic boron nitride liner lining the inner walls of the cylindrical plasma tube within a second cylindrical region thereof, the exposed pyrolytic boron nitride liner having a diameter substantially conforming to an inner diameter of the cylindrical plasma tube, the second cylindrical region being between the first cylindrical region and the second end of the cylindrical plasma tube, 
wherein:
 
the pyrolytic boron nitride liner is spaced from a lowermost extent of the ionising sourceclosest to the plasma outlet, by a distance of 10 - 75 mm; and 
the cylindrical plasma tube is cylindrical along its length between the first end and second end.
28. (Cancelled)
29.(Currently Amended) The plasma generator of claim 1, wherein the pyrolytic boron nitride liner is spaced from a lowermost extent of the ionising sourceclosest to the plasma outlet, by a distance selected from: 10-70 mm, 10-60 mm, 10-50 mm, 10-40 mm, 10-30 mm, 10 mm and 20 mm.
a lowermost extent of the ionising sourceclosest to the plasma outlet, by a distance selected from: 10-70 mm, 10- 60 mm, 10-50 mm, 10-40 mm, 10-30 mm, 10 mm and 20 mm.
31.(Currently Amended) The method of claim 24, wherein the pyrolytic boron nitride liner is spaced from a lowermost extent of the ionising sourceclosest to the plasma outlet, by a distance selected from: 10-70 mm, 10-60 mm, 10-50 mm, 10-40 mm, 10-30 mm, 10 mm and 20 mm.
32.(Currently Amended) The plasma generator of claim 27, wherein the pyrolytic boron nitride liner is spaced from a lowermost extent of the ionising sourceclosest to the plasma outlet, by a distance selected from: 10-70 mm, 10-60 mm, 10-50 mm, 10-40 mm, 10-30 mm, 10 mm and 20 mm.
Election/Restrictions
Claims 1, 8, 10-15, 18-19, 21-25, 27, 29-32 as amended above are allowable. The restriction requirement between Species A drawn to Fig. 1 and Species B drawn to Fig. 2 , as set forth in the Office action mailed on 22 Jan 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species in the Office Action of 22 Jan 2018 is withdrawn.  Claims 12 and 13, directed to Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 8, 10-15, 18-19, 21-25, 27, 29-32 as amended above are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 24, 25, 31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 Jan 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 8, 10-15, 18-19, 21-25, 27, 29-32 are allowed
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Closest prior art of record (viz. Schuss et al. (US 2007 /0272299 A1) in view of Song et al. (US 2006/0124455 A1) with regards to independent claims 1, 14, 24; and Schuss et al. (US 2007 /0272299 A1) in view of Song et al. (US 2006/0124455 A1) and further in view of Lee et al. (US 2014/0190635 A1) with regards to claim 27 ) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “an exposed pyrolytic boron nitride liner lining the inner walls of the plasma tube within a second region thereof, the second region being between the first region and the second end of the plasma tube; and wherein the pyrolytic boron nitride liner is spaced from a lowermost extent of the ionising source closest to the plasma outlet, by a distance of 10-75 mm,” in the context of other limitations (especially the location of the ionising source with respect to the inlet, outlet, and pyrolytic boron nitride liner) of the claim. More specifically, none of the closest prior art of record teaches or renders obvious a plasma apparatus including a pyrolytic boron nitride liner that does not overlap an RF coil ionising source such that there is an intentional space having a distance of 10 -75 mm from the RF coil to the pyrolytic boron nitride liner and wherein the spacing is measured from a lowermost part of the ionising source that is closest to the plasma outlet, as disclosed in Fig. 1-2 and paragraph [0051]-[0052] of the instant invention. See also applicant’s remarks (20 July 2020) page 10-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hogle et al. (GB1222243A) teaches a plasma generator (Fig. 3) comprising a tube (32 and 82, Fig. 3), RF coil (30, Fig. 3), and a boron nitride liner (nozzle 90, Fig. 3) (page 3 left .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716    

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716